[Cite as State v. Sohar, 2021-Ohio-3623.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Craig R. Baldwin, P.J.
                                               :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 00169
JOHN SOHAR                                     :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Stark County
                                                   Court of Common Pleas, Case No.
                                                   2020CR0984

JUDGMENT:                                          Reversed



DATE OF JUDGMENT ENTRY:                            October 6, 2021


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

KYLE STONE                                         D. COLEMAN BOND
Stark County Prosecutor                            116 Cleveland Avenue N.W., Ste 600
BY: VICKI L. DESANTIS                              Canton, OH 44702
110 Central Plaza South
Canton, OH 44702
Stark County, Case No. 2020 CA 00169                                                                         2


Gwin, P.J.

        {¶1}     Defendant-appellant John Sohar [“Sohar”] appeals his conviction for Sexual

Battery in violation of R.C. 2907.03(A)(10) after a jury trial in the Stark County Court of

Common Pleas.

                                         Facts and Procedural History

        {¶2}     In May of 2019 M.M.1 a fourteen year old high school freshman was

struggling with self-esteem, which worsened throughout the school year. The school

called to tell M . M . ’ s a d o p t i v e m other [“Mother”] that M.M. had been texting or

sending message to friends about self-harm and depression. M.M. admitted to the

school that she was cutting herself. Mother took M.M. to Akron Children's Hospital for

psychiatric hospitalization for several days. The hospital recommended M.M. do

outpatient children and adolescent counseling.

        {¶3}     Sohar was a s c h o o l based mental health counselor at M.M.’s high

school. Sohar began counseling session with M.M. in the summer of 2019. M.M.’s

adoptive parents went with M.M. each time for the therapy sessions and sat out in the

hall. Sohar left his counseling position in August 2019. M.M. became upset that Sohar

was leaving to the point that Sohar recommended to M.M.’s parents that they take her to

the hospital for evaluation. (3T. at 195-196).2 M.M. was seen at the hospital in August

2019 because of a concern of suicidal ideation related to Sohar’s leaving and her

treatment ending with him. However, the hospital did not admit M.M at that time. (3T. at




        1See, OH ST Supp. R. 44(H) and 45(D) concerning the use of personal identifiers.
        2The transcript of Sohar’s jury trial will be referred to as “__T. at __”, signifying the volume number
and the page number.
Stark County, Case No. 2020 CA 00169                                                        3


90-91). Thereafter, M.M. continued with another therapist at her office, and not at the

school.

       {¶4}   Sohar returned to his counseling position at M.M.’s high school in

September 2019. Mother gave permission for M.M. to resume her therapy sessions with

Sohar. In September, M.M. told S o h a r she liked him romantically. M.M. testified

S o h a r said he liked her too that way, but nothing could come of it because he would

get in trouble. M.M. testified that around a week later she was crying and Sohar got

out of his chair and walked around her t h re e times and then rubbed her right shoulder,

and then sat back down. Following that, M.M. testified she had a panic attack and

sat on the floor, while S o h a r then sat in her chair and just watched her.

       {¶5}   A week later in another session M.M. testified that Sohar got up from

his chair in his office while M.M. was seated and b e g a n rubbing her shoulders. Then

he moved his hands down to her stomach and lifted up her shirt and started messing

with her stomach, then he raised his hands and started touching her chest (breasts)

for about t h r e e m inutes. M . M . testified that after this happened they decided to give

each other a little hug after each session.

       {¶6}   The next incident occurred while M.M. was seated in Sohar’s office. M.M.

testified that Sohar got out of his chair and did the shoulder thing again. "And he had tried

to, like, can we trust again." (2T. at 205). M.M. continued, “I didn't do anything, because I

didn't know what he wanted from me ...It was really awkward. And I was scared ...And I

froze." (Id.) M.M. continued, then he straddled the chair and sat on her legs for about a

minute...I just sat there and I looked down at my lap." 2T. at 206. "He took my hand and

placed it on his penis (outside his clothes)." 2T. at 206-207. M.M. testified that Sohar said,
Stark County, Case No. 2020 CA 00169                                                                    4


"Feel how hard I am for you." 2T. at 207. M.M. testified Sohar touched her breasts, and

vaginal area and put his fingers inside her three times. 2T. at 207-208. After a few minutes

she got up from the chair and walked across the room panicking and feeling like she

would pass out again. Sohar told M.M. she should shave her pubic hair and he could

bring an electric razor, but it would make too much noise.

        {¶7}    Mother testified that they became concerned when Father saw text

messages between M.M. and Sohar on her phone. Mother testified they were more like

friend texts and not patient-therapist stuff that raised a red flag. Mother testified the Akron

Children's therapist suggested Mother come up with a plan to limit M.M.’s time with Sohar.

Also, there should be no phone calls outside of the normal session of one hour a week or

two 30-minute sessions or therapy would be stopped.

        {¶8}    On October 8, 2019, M.M., her parents, Sohar, and the high school

counselors had a meeting. 3T. at 169-170. The meeting was to discuss M.M. no

longer seeing Sohar for counseling.

        {¶9}    On October 10, 2019, M.M. went to the school's Digital Learning Center

with a school counselor and asked to give Sohar a letter. When Sohar arrived in the Digital

Learning Center, M.M. tore six pages out of her notebook, handed them to Sohar and

then left with the school counselor.3          After Sohar received this letter, he went into his

office and began to read it; however, before he could finish reading the first page, the

school counselor who was with M.M. called Sohar to come to her office. Sohar

immediately took the letter to the school counselor's office. There Sohar began reading

the letter to the school counselor. Upon reading a detail accusing him of inappropriate


        3 The letter was actually twelve pages as each page was written both on the front and back of each
sheet of paper.
Stark County, Case No. 2020 CA 00169                                                      5


behavior he stopped, and then immediately handed the letter to the school counselor.

Sohar testified that he then contacted his supervisor, who came to the school counselor's

office and took possession of the letter.

       {¶10} Sohar testified at trial that he never represented to M.M. that sexual conduct

was necessary for mental health treatment purposes. 3T. at 204; 217-218. Sohar denied

any touching or other sexual conduct occurred between himself and M.M. (3T. at 204;

210; 217-218).

       {¶11} After the conclusion of trial, the jury returned a guilty verdict against Sohar

for sexual battery pursuant to R.C. 2907.03(A)(10). The trial court deferred sentencing

until October 27, 2020. On October 27, 2020, the trial court sentenced Sohar to the

maximum possible sentence of sixty months of incarceration.

                                      Assignments of Error

       {¶12} Sohar raises three Assignments of Error,

       {¶13} “I. THE APPELLEE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

SUSTAIN A CONVICTION OF SEXUAL BATTERY AGAINST THE APPELLANT UNDER

R.C. 2907.03(A) (10), AND THE CONVICTION MUST BE REVERSED.

       {¶14} “II. THE APPELLANT'S CONVICTION IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE PRESENTED, AND MUST BE REVERSED.

       {¶15} “III.   THE TRIAL COURT ERRED IN IMPOSING A MAXIMUM PRISON

SENTENCE OF SIXTY (60) MONTHS FOR THE APPELLANT'S CONVICTION OF

SEXUAL BATTERY UNDER R.C. 2907.03(A)(10), A FELONY OF THE THIRD

DEGREE.”
Stark County, Case No. 2020 CA 00169                                                      6


                                                I.

       {¶16} In his first Assignment of Error, Sohar contends his conviction must be

reversed and vacated because the state failed to present sufficient evidence to sustain a

conviction of sexual battery against him under R.C. 2907.03 (A)(10). Specifically, Sohar

argues the state failed to present sufficient that he induced the M.M.to submit to sexual

conduct by falsely representing to M.M. that the sexual conduct is necessary for mental

health purposes. We agree.

                Standard of Appellate Review– Sufficiency of the Evidence.

       {¶17} The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. __, 133 S.Ct. 2151, 2156, 186 L.Ed.2d 314 (2013); Hurst v. Florida, 136 S.Ct. 616,

621, 193 L.Ed.2d 504 (2016). The test for the sufficiency of the evidence involves a

question of law for resolution by the appellate court. State v. Walker, 150 Ohio St.3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the elements

of the charged offense and a review of the state's evidence.” State v. Richardson, 150

Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.

       {¶18} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997; Walker, at ¶30. “The relevant inquiry is whether, after viewing the
Stark County, Case No. 2020 CA 00169                                                        7


evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” Jenks at

paragraph two of the syllabus. State v. Poutney, 153 Ohio St.3d 474, 2018-Ohio-22, 97

N.E.3d 478, ¶19. Thus, “on review for evidentiary sufficiency we do not second-guess

the jury's credibility determinations; rather, we ask whether, ‘if believed, [the evidence]

would convince the average mind of the defendant's guilt beyond a reasonable doubt.’”

State v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001), quoting Jenks at

paragraph two of the syllabus; Walker at ¶31. We will not “disturb a verdict on appeal on

sufficiency grounds unless ‘reasonable minds could not reach the conclusion reached by

the trier-of-fact.’” State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48,

¶ 94, quoting State v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997); State v.

Montgomery, 148 Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶74.

         Issue for Appellate Review: Whether, after viewing the evidence in the light

    most favorable to the prosecution, the evidence, if believed, would convince the

    average mind of Sohar’s guilt on each element of the crime of Sexual Battery in

violation of R.C. 2907.03(A)(10) for which he was convicted beyond a reasonable doubt.

       {¶19} Sohar was found guilty of one count of Sexual Battery. As relevant to this

case, R.C. 2907.03 provides,

              (A) No person shall engage in sexual conduct with another, not the

       spouse of the offender, when any of the following apply:

                                            ***

              (10) The offender is a mental health professional, the other person is

       a mental health client or patient of the offender, and the offender induces
Stark County, Case No. 2020 CA 00169                                                        8


       the other person to submit by falsely representing to the other person that

       the sexual conduct is necessary for mental health treatment purposes...

Emphasis added. Ohio law defines “sexual conduct” as, “ vaginal intercourse between a

male and female; anal intercourse, fellatio, and cunnilingus between persons regardless

of sex; and, without privilege to do so, the insertion, however slight, of any part of the

body or any instrument, apparatus, or other object into the vaginal or anal opening of

another. Penetration, however slight, is sufficient to complete vaginal or anal intercourse.”

R.C. 2907.01(A). Ohio law defines “sexual contact” as, “ any touching of an erogenous

zone of another, including without limitation the thigh, genitals, buttock, pubic region, or,

if the person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.”

       {¶20} R.C. 2907.03(A)(10) clearly and unambiguously requires three elements be

proven beyond a reasonable doubt.

       {¶21} First, the offender is a mental health professional, and the other person is a

mental health client or patient of the offender. There is no dispute that Sohar was a

mental health professional and that M.M. was his client.

       {¶22} Second, sexual battery requires sexual conduct as opposed to sexual

contact. In the case at bar, M.M. testified that Sohar put his fingers into her vagina. 2T. at

207-208.

       {¶23} The third element of sexual battery pursuant to R.C. 2907.03(A)(10)

requires the state to prove beyond a reasonable doubt that “the offender induces the other

person to submit by falsely representing to the other person that the sexual conduct is

necessary for mental health treatment purposes.” The fact that a romantic or sexual
Stark County, Case No. 2020 CA 00169                                                  9


involvement between a mental health professional and a client took place during the same

time period that treatment was taking place is not enough to make the conduct criminal.

The Ohio Legislature has authorized criminal liability to be impose under specific,

narrowly tailored and explicit circumstances. As the Ohio Supreme Court has observed,

             Initially, legislative efforts focused on criminalizing any sexual

      contact or conduct between mental-health professionals and their clients.

      Legislative Service Commission Bill Analysis of S.B. No. 9, as Introduced,

      124th General Assembly. During the legislative debate, however, there

      were concerns about singling out one profession from the myriad of

      professions that serve vulnerable clients and about penalizing all

      consensual sexual activity between professionals and their clients

      regardless of the client’s mental state... A much more limited version of the

      bill ultimately became R.C. 2907.03(A)(10), which requires an affirmative

      unconscionable act by the mental-health professional in addition to the

      existence of the professional relationship with the client. Am.Sub.S.B. No.

      9, 149 Ohio Laws, Part I, 1247.

State v. Mole, 149 Ohio St.3d 215, 2016-Ohio-5124, 74 N.E.3d 268, ¶38 (emphasis

added; citations omitted).

      {¶24} In the case at bar, we find that based upon the record before us, a

reasonable juror—believing the state’s evidence and drawing all reasonable inferences

in the state’s favor—could not find beyond a reasonable doubt that Sohar induced

M.M. to submit to sexual conduct by falsely representing to M.M. that the sexual conduct

was necessary for mental health treatment purposes.
Stark County, Case No. 2020 CA 00169                                                      10


       {¶25} There is no evidence in the case at bar that Sohar falsely representing to

M.M. that sexual conduct was necessary for mental health treatment purposes. Sohar

expressly denied that he ever told M.M. that sexual conduct was necessary for M.M.’s

treatment. 3T. at 204; 210; 217-218. Sohar denied that any sexual conduct had occurred

between him and M.M.

       {¶26} M.M. did not claim that that Sohar told her that sexual conduct was

necessary for treatment purposes. M.M. never testified that she allowed sexual conduct

to occur because Sohar manipulated her into believing it was somehow therapeutic.

       {¶27} M.M. testified that she first brought up the subject that she liked Sohar

romantically. 2T. at 200. The talk of romance occurred before any sexual conduct had

occurred. M.M. characterized her phone conversations with Sohar as normal

conversations and not therapy. 2T. at 211. M.M. further testified that Sohar was

demeaning when he and M.M. would talk about his wife. Sohar would tell M.M. that she

was younger and prettier than his wife. 2T. at 215. M.M. testified to texting conversations

where she told Sohar that she was not risking anything; however, Sohar had everything

to lose, such as his job, his life, and his wife. 2T. at 222. Sohar would tell M.M. that she

was beautiful and that she was worth it. 2T. at 225. M.M. testified that during the time

Sohar had put his fingers inside her vagina he did not say anything. 2T. at 208.

       {¶28} Sexual activity between a counselor and a patient, notwithstanding the

existence of a counselor-patient relationship, without more, does not give rise to a criminal

responsibility. In order to be a crime the evidence must prove beyond a reasonable doubt

that the counselor induced the patient to enter into sexual relations on the pretext that it

was a necessary part of the treatment for which the patient has sought out the counselor.
Stark County, Case No. 2020 CA 00169                                                    11


In the case at bar, M.M. never claimed, and there is no other evidence in the record that

M.M. was induced by Sohar to engage in sexual conduct with Sohar in furtherance of her

treatment. He did not pressure her into submitting to the sexual conduct by telling her

that it was necessary for treatment purposes, and M.M. never claimed that she engaged

in sexual conduct with Sohar under the belief it was a part of her treatment.

       {¶29} We agree that a mental health professional need not expressly inform a

client that sexual conduct is a necessary part of the treatment in order to satisfy the

requirement of R.C. 2907.03(A)(10). However in the case at bar, there is a complete lack

of evidence that Sohar was engaging M.M. in sexual conduct as a part of her treatment.

The legislature could have outlawed all sexual conduct between mental health

professionals and clients or patients. It did not. It imposed a specific, narrowly tailored

and explicit requirement in order to find a mental health professional’s conduct to be

criminal conduct.

       {¶30} We do not condone the conduct of Sohar. It is important to note that our

conclusion does not mean that Sohar’s actions against M.M. did not constitute any

criminal offense. For instance, we find it rather likely that the jury would have convicted

Sohar of unlawful sexual conduct with a minor if given the chance. R.C. 2907.04 unlawful

sexual conduct with a minor provides:

              (A) No person who is eighteen years of age or older shall engage in

       sexual conduct with another, who is not the spouse of the offender, when

       the offender knows the other person is thirteen years of age or older but

       less than sixteen years of age, or the offender is reckless in that regard.

                                            ***
Stark County, Case No. 2020 CA 00169                                                       12


               (3) Except as otherwise provided in division (B)(4) of this section, if

       the offender is ten or more years older than the other person, unlawful

       sexual conduct with a minor is a felony of the third degree.

       {¶31} It would not be difficult for the state to have proven that Sohar was ten or

more years older than fourteen year old M.M. But the fact remains that the jury did not

find him guilty of this offense. Instead, it found him guilty of sexual battery. The evidence

is insufficient to support this conviction, thus Sohar’s conviction for sexual battery must

be vacated.

       {¶32} Sohar’s First Assignment of Error is sustained. In light of our disposition of

Sohar’s First Assignment of Error, we find Sohar’s Second and Third Assignments of

Error are moot.

       {¶33} The judgment of the Stark County Court of Common pleas is reversed.

Sohar’s conviction for sexual battery in violation of R.C. 2097.03(A)(10) is vacated and

this case is remanded to the trial court for further proceedings consistent with this Opinion.


By Gwin, J.,

Baldwin, P.J., and

Delaney, J., concur